DETAILED ACTION
This is in response to Applicant’s reply dated 6/24/22.  Claims 1-5, 8-15, 18-20, 25-28 have been examined.  Claims 6-7, 16-17, and 21-24 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Johnson (Reg. # 72,299) on 7/14/22.
The application has been amended as follows: 

1.	(Currently Amended) A method of synchronizing reception of communications by an end device that operates in a receiver-off-when-idle mode in a wireless mesh network, the method comprising:
transmitting, by the end device, a Mesh Link Establishment (MLE) parent request message to devices in the wireless mesh network; 
in response to the MLE parent request message, receiving, from a parent device, a MLE parent response message including a Coordinated Sampled Listen (CSL) Accuracy Type-Length-Value (TLV) parameter including an indication of a clock accuracy of the parent device;
determining, by the end device and based in part on the received indication of the clock accuracy of the parent device, parameters for synchronized reception of communications from the parent device; and
transmitting, by the end device, an MLE child request message including the parameters for synchronized reception of communications from the parent device, the parameters including an indication of a channel for synchronized communications between the parent device and the end device and the transmitting being effective to cause the parent device to transmit communications to the end device based on the parameters.  

2. 	(Original) The method of claim 1, comprising:
based on the parameters for synchronized reception, periodically activating, by the end device, a receiver for a window of time to receive communications from the parent device.

3. 	(Original) The method of claim 2, wherein the activation of the receiver is based on the received indication of the clock accuracy of the parent device and a time since a previous synchronization.

4. 	(Original) The method of claim 2, comprising:
based on receiving a communication from the parent device, determining that additional data for the end device is queued on the parent device; and
transmitting a polling message to the parent device that is effective to cause the parent device to transmit the additional data.  

5. 	(Original) The method of claim 2, comprising:
based on receiving a communication from the parent device, determining that additional data for the end device is queued on the parent device; and
keeping the receiver on to receive the additional data. 

6. 	(Canceled)  

7. 	(Canceled)  

8. 	(Original) The method of claim 1, wherein an application in the end device determines to synchronize communication reception with the parent device based on one or more of:
a time of day;
a schedule;
an occupancy state;
a state of a structure in a smart-home system;
a state of the end device;
an alarm condition;
a change in a sensor reading in the end device;
a sensor reading exceeding a threshold;
an environmental state;
receiving an input from a user of the end device;
receiving an interaction with the end device;
a determination that a higher throughput rate for received communications is required;
a determination that a higher network capacity is required;
a determination that data for the end device is queued at a server or the parent device; or
a determination that a lower communication latency is required.

9. 	(Currently Amended)  The method of claim 1, wherein the parameters for synchronized reception of communications from the parent device include the indication of the channel for synchronized communications between the parent device and the end device and the indication of the maximum time that the end device will remain synchronized to the parent device.

10. 	(Previously Presented) The method of claim 1, wherein the MLE child request message is a MLE Child ID Request message or an MLE Child Update Request message.
11. 	(Currently Amended) A mesh network device configured as an end device, the mesh network device comprising:
a mesh network interface configured for communication in a mesh network; and
a memory and processor system to implement a reception manager application that is configured to:
transmit, using the mesh network interface, a Mesh Link Establishment (MLE) parent request message to devices in a wireless mesh network, the parent request message indicating that the end device operates in a receiver-off-when-idle mode; 
in response to the MLE parent request message, receive a MLE parent response message including a Coordinated Sampled Listen (CSL) Accuracy Type-Length-Value (TLV) parameter including an indication of a clock accuracy of a parent device;
determine, based in part on the received indication of the clock accuracy of the parent device, parameters for synchronized reception of communications from the parent device; and
transmit an MLE child request message including the parameters for synchronized reception of communications from the parent device, the parameters including an indication of a channel for synchronized communications between the parent device and the end device and the transmission being effective to cause the parent device to transmit communications to the end device based on the parameters. 

12. 	(Original) The mesh network device of claim 11, wherein the reception manager application is configured to: 
based on the parameters for synchronized reception, periodically activate a receiver of the mesh network interface for a window of time to receive communications from the parent device.

13. 	(Original) The mesh network device of claim 12, wherein the activation of the receiver is based on the received indication of the clock accuracy of the parent device and a time since a previous synchronization.

14. 	(Original) The mesh network device of claim 12, wherein the reception manager application is configured to: 
based on reception of a communication from the parent device, determine that additional data for the end device is queued on the parent device; and
transmit a polling message to the parent device that is effective to cause the parent device to transmit the additional data.  

15. 	(Original) The mesh network device of claim 12, wherein the reception manager application is configured to: 
based on reception of a communication from the parent device, determine that additional data for the end device is queued on the parent device; and
keep the receiver on to receive the additional data. 

16. 	(Canceled)  

17. 	(Canceled)  

18. 	(Currently Amended)  The mesh network device of claim 11, wherein the parameters for synchronized reception of communications from the parent device include the indication of the channel for synchronized communications between the parent device and the end device and the indication of the maximum time that the end device will remain synchronized to the parent device.

19. 	(Previously Presented) The mesh network device of claim 11, wherein the MLE child request message is a MLE Child ID Request message or an MLE Child Update Request message.

20. 	(Currently Amended) A mesh network system, comprising:
a parent device; and
an end device configured to:
transmit a Mesh Link Establishment (MLE) parent request message to devices in the mesh network system, the MLE parent request message indicating that the end device operates in a receiver-off-when-idle mode; 
in response to the MLE parent request message, receive, a MLE parent response message including a Coordinated Sampled Listen (CSL) Accuracy Type-Length-Value (TLV) parameter including an indication of a clock accuracy of the parent device;
determine, based in part on the received indication of the clock accuracy of the parent device, parameters for synchronized reception of communications from the parent device; and
transmit an MLE child request message including the parameters for synchronized reception of communications from the parent device, the parameters including an indication of a channel for synchronized communications between the parent device and the end device and the transmission being effective to cause the parent device to transmit communications to the end device based on the parameters.

21-24.	(Canceled)  

25. 	(Previously Presented) The method of claim 1, comprising:
based at least in part on the received indication of the clock accuracy of the parent device, determining that the reception of communications from the parent device is no longer synchronized; and
based on the determining the reception of communication is no longer synchronized, transmitting a resynchronization message to the parent device that is effective to resynchronize the reception of communications from the parent device.

26. 	(Previously Presented) The method of claim 1, comprising:
based at least in part on the received indication of the clock accuracy of the parent device, determining that the reception of communication from the parent device is no longer synchronized; and
periodically transmitting a polling message to parent device to receive data for the end device.  

27. 	(Previously Presented) The mesh network device of claim 11, wherein the reception manager application is configured to: 
based at least in part on the received indication of the clock accuracy of the parent device, determine that the reception of communications from the parent device is no longer synchronized; and
based on the determination that the reception of communications is no longer synchronized, transmit a resynchronization message to the parent device that is effective to resynchronize the reception of communications from the parent device.

28. 	(Previously Presented) The mesh network device of claim 11, wherein the reception manager application is configured to: 
based at least in part on the received indication of the clock accuracy of the parent device, determine that the reception of communication from the parent device is no longer synchronized; and
periodically transmit a polling message to parent device to receive data from the parent device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1, 11, and 20 teach, among other things, …. in response to the MLE parent request message, receiving, from a parent device, a MLE parent response message including a Coordinated Sampled Listen (CSL) Accuracy Type-Length-Value (TLV) parameter including an indication of a clock accuracy of the parent device … determining, by the end device and based in part on the received indication of the clock accuracy of the parent device, parameters for synchronized reception of communications from the parent device … transmitting, by the end device, an MLE child request message including the parameters for synchronized reception of communications from the parent device, the parameters including an indication of a channel for synchronized communications between the parent device and the end device and the transmitting being effective to cause the parent device to transmit communications to the end device based on the parameters.
Independent claims 1, 11, and 20 when taken as a whole constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claim 1-5, 8-15, 18-20, 25-28 have been allowed.  Claims 6-7, 16-17, and 21-24 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468